UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended May 31, 2015 or [] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 333-201319 DEVAGO INC. (Exact name of registrant as specified in its charter) Nevada 38-3954047 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) Calle Dr. Heriberto Nunez #11A, Edificio Apt. 104, Dominican Republic (Address of principal executive offices) (Zip Code) 809-994-4443 (Registrant’s telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. [X] YES [] NO Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). [ ] YES [X] NO Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [] Accelerated filer [] Non-accelerated filer [] (Do not check if a smaller reporting company) Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) [X] YES [ ] NO Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. 24,082,004 common shares issued and outstanding as of July 10, 2015. Table of Contents PART 1 – FINANCIAL INFORMATION 2 Item 1. Financial Statements 2 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 3 Item 3. Quantitative and Qualitative Disclosures About Market Risks 6 Item 4. Controls and Procedures 7 PART II - OTHER INFORMATION 7 Item 1. Legal Proceedings 7 Item 1A. Risk Factors 7 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 8 Item 3. Defaults Upon Senior Securities 8 Item 4. Mine Safety Disclosures 8 Item 5. Other Information 8 Item 6. Exhibits 8 2 PART 1 – FINANCIAL INFORMATION Item 1. Financial Statements Devago Inc. May 31, 2015 Index Condensed Balance Sheets (unaudited) F–2 Condensed Statements of Operations (unaudited) F–3 Condensed Statement of Cash Flows (unaudited) F–4 Notes to the Condensed Financial Statements (unaudited) F–5 F-1 DEVAGO INC. Condensed Balance Sheets (Unaudited) May 31, 2015 November 30, 2014 ASSETS Current Assets Cash and cash equivalents $ 27,541 $ 15,000 Total current assets 27,541 15,000 Website, net of amortization of $675 14,325 - Total assets $ 41,866 $ 15,000 LIABILITIES AND STOCKHOLDERS’ EQUITY Current Liabilities Accounts payable and accrued liabilities $ 4,484 $ - Due to related party 15,000 - Total Liabilities 19,484 - STOCKHOLDER’S EQUITY Preferred stock, $0.00001 par value, 100,000,000 shares authorized; no shares issued and outstanding - - Common stock, $0.00001 par value, 100,000,000 shares authorized, 23,960,004 and 20,000,000 shares issued and outstanding, respectively 240 200 Additional paid-in capital 47,327 19,800 Accumulated deficit (25,185) (5,000) TOTAL STOCKHOLDERS’ EQUITY 22,382 15,000 TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY $ 41,866 $ 15,000 The accompanying notes are an integral part of these financial statements.
